Exhibit 10.22

THIRD AMENDMENT OF

LEASE AGREEMENT

This Third Amendment of Lease Agreement (this “Amendment”) is made as of the
15th day of November, 2011, by and between B-LINE Holdings, L.C., a Utah limited
liability company (the “Landlord”), and Medallion Bank, a Utah Industrial Bank
(the “Tenant”).

WHEREAS, by an Agreement of Lease dated July 3, 2002, Landlord has leased the
space known as Suite 510 in the building located at 1100 East 6600 South, Salt
Lake City, Utah (the “Building”) to Tenant;

WHEREAS, by an Amendment of Lease Agreement dated October 29, 2004, Tenant has
leased an additional office in the Building;

WHEREAS, pursuant to the Second Amendment of the Lease Agreement dated
January 9, 2007, the parties amended its prior lease agreement so that it also
has leased Suite 515 in the Building;

WHEREAS, all of the above agreements by and between the Tenant and Landlord are
herein referred to as the “Lease;” and

WHEREAS, the parties desire to again amend and extend the Lease pursuant to the
following provisions,

NOW, THEREFORE, for and in consideration of the mutual entry into this
Amendment, the parties hereto do hereby amend and extend the Lease as follows.
Except as set forth in Section 5 below, it is the parties’ intent that the Lease
remains without amendment through November 30, 2012 and then be amended and
extended as hereinafter provided.

1.    Premises. The Premises remain the same, Suites 510 and 515, consisting of
approximately 6,048 rental square feet (“RSF”) (collectively the “Premises”).

2.    Term. The extended Term of the Lease, for the amendments herein contained,
shall commence on December 1, 2012 and continue for sixty (60) months to
November 30, 2017.

3.    Early Termination Option. Provided, however, Tenant shall have the option
to terminate the Lease early as of November 30, 2015 or November 30, 2016
provided that: (1) Tenant is not in default, beyond any applicable notice or
cure periods, under the Lease at the time of exercise and as of said early
termination date; (2) Tenant gives Landlord at least one hundred and twenty
(120) days prior written notice of such early termination; and (3) at the time
of giving such early termination notice, Tenant pays a fee (the “Early
Termination Fee”). The Early Termination Fee shall be equal to the sum of and
the unamortized Tenant Improvement Allowance and leasing commissions provided
for herein, each calculated on a straight-line basis over the sixty (60) month
term of this Lease extension.



--------------------------------------------------------------------------------

4.    Base Rent. The Tenant’s “Base Rent” for the Premises shall be:

 

Term

  

Base Rental Rate

   Annual Base Rent      Monthly Installment  

10/1/11 to 11/30/11

   $21.31 per RSF/yr.*      N/A      $ 10,740.51  

12/1/11 to 11/30/12

   $21.95 per RSF/yr*    $ 132,753.60      $ 11,062.80  

12/1/12 to 11/30/13

   $18.50 per RSF/yr    $ 111,888.00      $ 9,324.00  

12/1/13 to 11/30/14

   $19.06 per RSF/yr    $ 115,274.88      $ 9,606.24  

12/1/14 to 11/30/15

   $19.63 per RSF/yr    $ 118,722.24      $ 9,893.52  

12/1/15 to 11/30/16

   $20.22 per RSF/yr    $ 122,290.56      $ 10,190.88  

12/1/16 to 11/30/17

   $20.83 per RSF/yr    $ 125,979.84      $ 10,498.32  

 

*

No change from current Lease

5.    Free Rent. Tenant shall not be required to pay the Base Rent for the
months of October, November and December, 2012.

6.    Base Year. “Base Year” for the Premises shall be 2013 beginning
December 1, 2012. For purposes of determining the allocation of Additional Rent,
as such term is defined in the Lease, the annual increase due to operating
expenses that are under the control of the Landlord shall be limited to four
percent (4%) of the controllable operating expenses for the immediate prior
calendar year. In addition, operating expenses related to the Building shall be
allocated to Tenant based upon no less than a ninety-five percent (95%)
occupancy of the Building.

7.    Security Deposit. No security deposit has or will be paid.

8.    Tenant Improvement Allowance. Tenant shall have a Tenant Improvement
Allowance equal to $10.00 per RSF ($60,480.00). Tenant shall give Landlord
notice of all proposed tenant improvements and such improvements shall be
constructed in accordance with the Lease. Landlord shall be paid a construction
management fee of five percent (5%) on any such construction. At Tenant’s
election, any Tenant Improvement Allowance which remains after the completion of
such tenant improvements may be applied towards the payment of furniture,
fixtures and equipment costs or Base Rent or Additional Rent by Tenant giving
Landlord thirty (30) days written notice of such election.

9.    Expansion Option. Subject to the existing expansion rights previously
granted by Landlord to another tenant of the Building, Travelers/St. Paul,
throughout the Initial Term of the Lease and any extensions thereof, Tenant
shall have an on-going right of first refusal to lease any space located on the
fifth floor of the Building that becomes available. Upon receipt of a bona fide
proposal that Landlord is prepared to accept, Landlord shall provide a copy of
said offer to Tenant. Tenant shall then have ten (10) business days to either
accept the same square footage as outlined in the proposal or waive its right in
that instance. Should Tenant elect to lease the space, the same terms and
conditions as contained in Tenant’s existing Lease shall apply for the expansion
space, including, but not limited to Base Rent, lease expiration, a prorated
Tenant Improvement Allowance based upon RSF, and a prorated amount of free rent
based upon the length of the Expansion term compared to the Term. Base Rent
shall commence upon completion of Tenant Improvements, subject to any amortized
free rent. Should Tenant

 

2



--------------------------------------------------------------------------------

decline to lease the space, such action shall have no effect on Tenant’s future
rights under this provision and Landlord shall be free to lease the space to any
other tenant(s). This provision is subject to Tenant not then being in default
of the Lease, after giving effect to any applicable grace and cure periods.

10.    Option to Renew. Provided Tenant is not then in default of any terms and
conditions of the Lease, Tenant shall have two (2) consecutive renewal options
to extend the Term as to part (at least 75% of the Premises) or all of the
Premises and any expansion space added to the Premises for an additional five
(5) years each. If less than all of the Premises are to be leased, then that
portion of the Premises which is not being leased by Tenant must be in such
configuration that it can reasonably be leased by the Landlord. The Base Rent
for the first year of each of the extended Terms shall be the lesser of: (1) the
Base Rent as of the last day preceding the renewal Term or (2) ninety percent
(90%) of the Fair Market Rate (“Market Rate”). The Base Rent for each subsequent
year of each renewal Term shall increase by three percent (3%) on each December
1.

Fair Market Rate (“Market Rate”) shall be defined as the then fair market full
service gross rental value of the Premises as of the date of commencement of the
renewal term, determined in accordance with the provisions set forth below. The
Market Rate of the Premises shall mean the full service gross rental that would
be agreed to by a landlord and a new tenant, each of whom is willing, but
neither of whom is compelled, to enter into the lease transaction. The Market
Rate shall be determined on the basis of the assumption that the operating
expense base year shall be updated to the first full calendar year under the
renewal. The Market Rate shall not take into account any existing tenant
improvements or any special uses or rights afforded to the Tenant under the
Lease in connection with the Premises, but shall take into account the following
factors:

 

i.

Rental for comparable premises in comparable existing buildings (taking into
consideration, but not limited to, use, location and/or floor level within the
Building and other comparable buildings located within a one and one half (1.5)
mile radius of the Building, definition of net rentable area, quality, age and
location of the applicable buildings);

 

ii.

The rentable area of the Premises being leased;

 

iii.

The length of the pertinent renewal term;

 

iv.

The extent to which the tenant improvement allowance, rent credit, moving
allowance, space planning allowance, or similar inducements given to Tenant are
less than that which would have been given to a comparable new tenant in a
comparable building;

 

v.

The quality of credit worthiness of Tenant; and

 

vi.

The extent to which commissions are due or payable by Landlord as a result of
Tenant’s exercising its option to renew this Lease.

If Landlord and Tenant are unable to agree upon the Market Rate within thirty
(30) days after the date of Tenant’s notice of intent to renew, either party may
elect, by written notice delivered to the other party, to determine the Market
Rate by appraisal as follows. The determination of Market Rate shall be
determined by three appraisers selected according to the provisions of the
American Arbitration Association, each of whom shall be independent and shall
not be or have

 

3



--------------------------------------------------------------------------------

been employed or engaged in any manner (employee, consultant or otherwise) by
Landlord or Tenant (or their respective affiliates) at any time during the
arbitration or during the immediately prior three (3) year period. The
appraisers shall have the MAI designation and a minimum of ten (10) years’
experience in the Salt Lake City office market. Tenant’s renewal rate shall be
determined by the appraisers no later than thirty (30) days after the date of
initiation of the arbitration proceeding. Tenant shall have the right and
option, within thirty (30) days after receipt of the written determination of
Market Rate by the appraisal panel, to rescind its exercise of its renewal
option by providing written notice to Landlord. The cost of arbitration shall be
shared equally by Landlord and Tenant.

11.    Parking. Tenant shall have a right to use up to four and one half
vehicles for each 1,000 RSF (27 vehicles). None of the spaces will be reserved.

12.    Access. Tenant shall have access to the Premises at all reasonable times.
The Building hours are 7:00 a.m. to 6:00 p.m., Monday through Friday, excluding
holidays.

13.    Signage. Tenant shall continue to have the same general signage as in
place as of the date hereof.

14.    Brokers. Landlord shall pay its broker three percent (3%) of the Base
Rent for five (5) years. Landlord’s broker has agreed to pay Tenant’s broker
one-half of such commission. Both Tenant and Landlord acknowledge that Commerce
Real Estate Solutions represents both the Tenant and Landlord in this
transaction and that both parties agree to such dual representation. It is
understood that Paul Skene (Agent) represents the Tenant and that Jon Cowley
(Agent) represents the Landlord in the proposed Lease and that neither Agent
shall disclose any confidential information to the other and that both Agents
shall act as fiduciaries to the specific party they represent.

15.    Ratification. As amended herein, the parties hereby ratify the Lease and
acknowledge that the Lease is in full force and effect.

(Signatures to follow)

 

4



--------------------------------------------------------------------------------

LANDLORD:

B-Line Holdings, L.C.,

a Utah limited liability company

By:

 

 

LOGO [g643263dsp090a.jpg]

 

Its:   Manager

 

TENANT:

Medallion Bank,

a Utah Industrial Bank

By:

 

 

LOGO [g643263dsp090b.jpg]

 

Its:  

President/CEO

 

5